Proskauer, J.
(dissenting). The summary dismissal of this complaint upon a technicality, apparently because of the Statute of Limitations, destroys plaintiff’s right to sue. In the complaint it is alleged that the defendant arrested the plaintiff without reasonable or probable cause or without any right of the defendant to do so and against the will of the plaintiff and in violation of plaintiff’s rights to liberty and freedom. This complaint is based exactly on form 813 in 3 Bradbury’s Forms of Pleading (2d ed.) and Fiero on Torts (p. 626). These, in turn, are substantially identical with the complaint in Snead v. Bonnoil (166 N. Y. 325), where, though the question of pleading was not discussed, a recovery for the plaintiff was affirmed. (See, also, 1 Abb. Forms PL [2d ed.] forms 1219, 1220.) The respondent contends that the complaint must contain the words “ illegal or procured without a warrant ” and that no other form of words can save it. I see no magic in this formula *51of legal conclusion. Its substance is clearly inferable from the allegations of this complaint. The common-law form of pleading in an action for false arrest (2 Chitty Pleading [16th Am. ed.], 614; Andrews Stephen’s Pleading [2d ed.], 172) was even more inartificial; none of these purely technical allegations were there required. As stated by Judge Pound in California Packing Corp. v. Kelly S. & D. Co. (228 N. Y. 49, 53): “ The pleader may depend more safely upon a form stabilized by authority than upon his own ingenuity in stating the particular facts in such case.”
But whatever may be the rule if the complaint had been attacked on motion prior to trial (Cousins v. Swords, 14 App. Div. 338; affd., 162 N. Y. 625), at most the variance of this complaint from the conventional form was so slight that it should have been ignored upon the trial and should be ignored here. (Civ. Prac. Act, § 105; Liggett Co. v. Broadway-John St. Corp., 220 App. Div. 195.)
To render substantial justice, I think this judgment should be reversed, with costs, and a new trial ordered.
O’Malley, J., concurs.
Judgment affirmed, with costs.